Per Curiam.
Prosecutor was denied leave to vacate a crossing at the north end of its station building at South Vineland, Cumberland county. The crossing in question led across railroad tracks and siding, the latter having been discontinued, from one station platform to another. The crossing was originally built for railroad convenience in the collection and delivery of freight.
The board of public utility commissioners denied the application because of the lack of power contained in the statute. Pamph. L. 1913, p. 91. That the statute does not contain such authorization cannot be gainsaid. It is not to be understood that the opinion in West Jersey and Seashore Railroad Co. v. Public Utility Commissioners, 8 N. J. Mis. R. 899; 152 Atl. Rep. 378, applies to a situation other than the proofs demonstrated from which it appears that there was authorized a location of two new crossings in lieu of five to be abandoned and found dangerous.
The writ will be dismissed.